Exhibit 16.1 Pritchett,Siler&Hardy CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION 660SOUTH 200EAST, SUITE 300 SALTLAKECITY,UTAH84111 (801) 328-2727-FAX(801) 328-1123 October 31, 2012 Securities and Exchange Commission treet, N.E. Washington, DC20549 Ladies and Gentlemen: We have read the statements of Barossa Coffee Company, Inc. pertaining to our firm included under Item 4.01 of Form 8-K to be filed on or about October 31, 2012 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Pritchett, Siler & Hardy, P.C. PRITCHETT, SILER & HARDY, P.C.
